DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I as embodied in Figures 1, 4 and 17, 18, comprising a comparator 24 having a Vref  input connected in between Ibgr and Rref, and the other input voltage connected between Itester and P5;
Species II as embodied in Figures 6, 7 and 19, 20, comprising a comparator 24 having a Vref  input connected in between Ibgr and Rref, and the other input voltage connected between Itester and 22, or between P5 and 22;
Species III as embodied in Figures 9, 10, 15, comprising a comparator 24 having an input from 26;
Species IV as embodied in Figures 16 and 21, comprising no replica circuit 20 and a selector 25c, wherein input terminals of the selector 25c are electrically coupled to respective output lines Lo, and a resistor element is inserted in each of wiring lines that couples the respective input terminals of the selector 25c; and
Species V as embodied in Figure 22, comprising a receiver having a replica circuit 41, and one end of an input line L30 is coupled to an input end of each of the driver circuits 30, and another end of the input line L30 is coupled to an external terminal 30A.
 
Applicant is required to elect one of the above species.  
Applicant must further elect one of the following sub-species of an output driver and the replica circuit:

Sub-species B as embodies in Figure 2B and 3B, comprising two transistors connected in series, and a variable resistor connected to P6;
Sub-species C as embodies in Figure 2C and 3C, comprising a first resistor and a first transistor connected in series, a second resistor and a second transistor connected in series, and the first and second transistors connected in parallel; and
Sub-species D as embodies in Figure 2D and 3D, comprising a first transistor and a second transistor connected in series, a third transistor and a fourth transistor connected in series, and a variable resistor connected in the middle.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each transmitter/receiver circuit, and the sub-species are independent or distinct because the claims to the different sub-species recite the mutually exclusive characteristics of each output driver and the replica circuit. In addition, these species/sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, and a single disclosed sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least one or more of the following reason(s) apply: 
The species/sub-species have acquired a separate status in the art due to the recognized divergent subject matter; and 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143), (ii) an election of a sub-species or a grouping of patentably indistinct sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/sub-species or grouping of patentably indistinct species/sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842